Citation Nr: 0026867	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement service connection for an ingrown right great 
toenail, status post excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1986 to 
August 1990 and from February 13, to March 23, 1991.  This 
matter comes to the Board of Veterans' Affairs (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board notes that an October 1994 rating decision denied 
entitlement to service connection for headaches and for 
sinusitis but, thereafter, characterized the issue as 
entitlement to service connection for sinusitis with 
headaches.  However, in numerous statements in support of his 
claims, the veteran variously reported having migraine, 
allergy and sinus headaches.  In a rating decision in 
September 1996, the RO granted service connection for bipolar 
disorder with migrainous headaches.  He was awarded a 
schedular disability evaluation of 70 percent and also found 
to be unemployable.  In light of the RO's determination which 
incorporates the veteran's headache symptomatology within a 
service connected rating, that issue is no longer unresolved 
and the Board will confine its consideration to the issues as 
set forth on the title page. 


FINDINGS OF FACT

1. The claim for service connection for sinusitis is 
plausible.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has residuals of an ingrown 
right great toenail, status post excision.


CONCLUSIONS OF LAW

1. The claim of service connection for sinusitis is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).
 
2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for an ingrown right great 
toenail, status post excision.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for sinusitis and 
an ingrown right great toenail, status post excision.  The 
legal question to be answered, initially, is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the veteran's claim 
for service connection for sinusitis is well grounded and his 
claim for service connection for an ingrown right great 
toenail, status post excision, is not well grounded.

I. Factual Background

When examined for enlistment into service in August 1985, the 
veteran's sinuses and feet were normal and he was found 
qualified for active service.  Service medical records reveal 
that, in January 1987, the veteran complained of increased 
tenderness over both maxillary sinuses.  X-rays taken at the 
time showed bilateral maxillary sinusitis, worse on the left.  
When examined a few days later, x-rays showed a hypoplastic 
left frontal sinus without evidence of sinusitis.  

In May 1989, the veteran was underwent an allergy/immunology 
evaluation for chronic urticaria (hives).  Without Benadryl, 
he developed hives, with chest tightness and throat swelling.  
Further, the veteran had a chronic problem with eyes that 
were itchy, red and swollen and an itchy and blocked nose 
that did not occur daily.  He had those symptoms for as long 
as he could remember, and they were worse in the summer 
months at home in Nebraska.  He was bothered by house dust, 
wind and smoke.  Exercise caused his nose to run.  The 
veteran had a history of sinus infections, most recently in 
October 1986.  He had never been diagnosed with asthma.  He 
had a cough with no shortness of breath.  The symptoms were 
associated with nasal symptoms and bothered him in the same 
way as house dust, wind, outside dust and smoke.  His past 
medical history included sinus infection in 1986-1987.  X-
rays showed hypoplasia of the left frontal sinus with no 
evidence of sinusitis.  The clinical impression included non-
allergic rhinitis and a sinus series was recommended.  

In March 1990, the veteran was seen for complaints of an 
ingrown right great toenail which was treated with wick 
placement under the nail and antibiotics.  When seen the next 
day, his toe felt better.  Edema and erythema were noted and 
there was tenderness to palpation.  The pus-filled area of 
the toe resolved.  The assessment was status post wick of the 
right great toe, ingrown toenail.  Two days later, a record 
entry reflects that the veteran's toe felt much better and 
there was decreased swelling but he complained of some 
tenderness and draining.  Some erythema and edema was noted.  
The nail area at the medial aspect of the toe was up and away 
from the skin.  When seen several days later in April 1990, 
the veteran felt a lot better with no complaints except 
slight tenderness.  The great right toe was slightly 
erythematous, with tenderness to palpation and the toenail 
had grown away from the skin with the wick.  No neurological 
or vascular problems were observed.  The assessment was 
ingrown right great toenail resolving and the plan was 
continue the wick for three more days. 

On a report of medical history completed when the veteran was 
examined for separation in June 1990, he checked yes to 
having had sinusitis and no to loss of a finger or toe, 
lameness or other deformity.  It was noted that the veteran 
had sinusitis in 1986-1987 that had resolved.  On examination 
his sinuses and feet were evaluated as normal.

Post service, VA outpatient records of 1992 reflect that, in 
January, the veteran complained of allergies in the winter 
for which Benadryl helped.  In August, he complained of 
having some sinus headaches which were relieved by 
antihistamines.

VA examined the veteran in October 1992.  His nose showed 
some mild erythema of the right maxillary sinus, tender on 
percussion.  Sinuses were otherwise non-tender.  His feet, 
including his toes, were normal.  Diagnoses were not 
referable to sinusitis or an ingrown right great toenail. 

According to an April 1994 ear, nose and throat (ENT) 
consultation report, the veteran had an eight-year history of 
frontal and maxillary sinuses.  X-rays taken at the time 
showed no definite evidence of sinus disease.

In a May 1994 written statement, the veteran asserted that, 
while in service, he was held down in a corpsman's office 
while his infected ingrown toenail was pulled out by the 
roots without anesthetic, and without the immediate 
supervision of a physician. 

According to a May 1994 VA ENT record, recent sinus x-rays 
were within normal limits.

In a July 1994 letter, the VA General Counsel responded to a 
congressional inquiry regarding the veteran's assertions of a 
tort claim arising out of treatment he received from a Naval 
Corpsman.  She indicated that VA does not routinely become 
involved in tort claims against service departments.  She 
noted that the Federal Tort Claims Act and pertinent case law 
did not permit claims by service members injured while in 
military service.  The VA General Counsel noted the 
availability of an alternative remedy for such injuries, in 
the form of the disability compensation program administered 
by VA.

A September 1994 VA examination report includes the veteran's 
complaints of sinusitis that started in December 1986 with 
one or two infections yearly that required antimicrobial 
therapy, usually occurring in the spring.  The veteran had 
symptoms of hay fever, associated with the sinus infections.  
He developed sneezing, rhinitis and itchy eyes, although a 
definite allergy was never identified.  His condition lasted 
for six to eight weeks and then resolved without sequelae. 
Diagnoses included intermittent allergic sinusitis.

In a September 1994 written statement, the veteran said his 
claim regarding the removal of an ingrown toenail was for 
intentional wrongdoing and negligence against the corpsman 
that performed the procedure in service.  According to an 
unsigned and undated Application for Correction of Military 
or Naval Records (DD Form 149), evidently submitted in 
approximately July 1995, the veteran requested action by the 
service department regarding his claim that his toenail was 
removed in service without medical supervision.  

The veteran underwent VA examination in July 1996 and 
reported intermittent right lateral foot pain since 1990.  He 
denied any specific traumatic injuries and the etiology of 
the pain was undetermined.  The examination report further 
indicates that the veteran had been tested for allergies but 
was unsure of the etiology.  He had mild seasonal hay fever 
in the spring for which Benadryl was helpful and he denied a 
history of asthma and tuberculosis.  X-rays of the veteran's 
right foot were negative for evidence of fracture, 
dislocation, arthritic changes or other bony lesions.  
Diagnoses included right foot pain with insufficient evidence 
to warrant a diagnosis of any acute or chronic medical 
condition; hay fever; and a respiratory problem with 
insufficient evidence to warrant a diagnosis of any acute or 
chronic medical condition.  The VA physician commented that 
the veteran did not have any medical illness of the right 
foot.  

Findings of a June 1997 VA examination did not refer to 
sinusitis or an ingrown right great toenail.

II. Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed.Cir. 1997), cert. denied sub nom. Epps 
v. West, 524 U.S. 940 (1998).  

A. Service Connection for An Ingrown Right Great Toenail, 
Status Post Excision

The veteran has contended that service connection should be 
granted for an ingrown right great toenail that was excised 
in service.  The record demonstrates that, while the veteran 
was treated in March 1990 for an ingrown right great toenail, 
the disorder was an acute problem which resolved with 
treatment.  An ingrown right great toenail was not noted when 
he was examined on separation from service in June 1990.  
Moreover, on VA examinations after the veteran's separation 
from service, there has been no showing that the veteran had 
complaints, treatment or diagnoses associated with the 
ingrown toenail.  Furthermore, the veteran has submitted no 
evidence to show that he currently has residuals of the 
disorder.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
an ingrown right great toenail, status post excision, has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Board notes the veteran's repeated assertions that he 
should be entitled to benefits because he received negligent 
treatment for his right ingrown toenail from a Navy Corpsman 
while in service.  However, service connection may only be 
awarded for disability established as a residual to disease 
or injury (including treatment for such problems) suffered in 
service.  Leaving aside any consideration of the merits of 
his allegations, the pertinent VA laws and regulations do not 
provide for any remedy based on his allegations of negligence 
against the service department.  As he was informed by the VA 
General Counsel in a July 1994 letter, VA does not routinely 
become involved in tort claims against service departments.   
Furthermore, the General Counsel was of the opinion that the 
Federal Tort Claims Act and pertinent case law did not 
authorize claims by service members injured while in military 
service.  The opinion of the VA General Counsel on such a 
matter is, of course, not controlling, but it does confirm 
the Board's understanding of the law.  The availability of 
the disability compensation program administered by VA as an 
alternative remedy is, of course, controlled by the pertinent 
laws and regulations and is limited, as noted above, to those 
situations where medically discernable residual disability 
remains following separation from service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as 
whether a disability resulted from the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim, as a claim for 
service connection.  The evidence now of record fails to show 
that the veteran currently has any disability resultant from 
an ingrown right great toenail.  Thus, this claim may not be 
considered well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a); 38 C.F.R. § 3.303.  Since the claim is not well 
grounded, it must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for an ingrown right great toenail, 
status post excision, on a ground different from that of the 
RO, that is, whether the veteran's claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

B. Service Connection for Sinusitis

The Board finds that the veteran's claim for service 
connection for sinusitis is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  An April 1994 VA outpatient record 
includes a diagnosis of sinusitis and he was diagnosed with 
intermittent allergic sinusitis on VA examination in 
September 1994; service medical records indicate that the 
veteran was treated for bilateral maxillary sinusitis in 
January 1987.  In medical histories provided to VA examiners, 
and in numerous written statements in support of his claim, 
the veteran reported having sinusitis several times a year 
since 1986.  In light of the above, the Board believes that 
the veteran's claim for service connection for sinusitis is 
well grounded.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
See also Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) (The 
evidentiary threshold for establishing a well-grounded claim 
is low, and requires only that the claim be plausible or 
capable of substantiation.)

It does not follow, however, that a well-grounded claim, when 
considered on the merits, must now be allowed.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998) (a well-grounded claim 
under 38 U.S.C.A. § 5107(a) is not necessarily a claim that 
will ultimately be deemed allowable under § 5107(b)).


ORDER

The claim for service connection for sinusitis is well 
grounded.

Service connection is denied for an ingrown right great 
toenail, status post excision.


REMAND

Service medical records indicate that the veteran was 
diagnosed with bilateral maxillary sinusitis in January 1987.  
Post service, he complained of symptomatology associated with 
allergies for which antihistamines were prescribed.  An April 
1994 VA outpatient record includes a diagnosis of sinusitis 
and, in September 1994, a VA examiner diagnosed intermittent 
allergic sinusitis.  However, the Board observes that such a 
diagnosis is ambiguous, as the VA examiner failed to indicate 
whether the veteran's sinusitis was acute or chronic.  In 
that regard, the recent medical reports have referred to the 
sinusitis as an allergic condition.  38 C.F.R. § 3.380 
specifies, in essence, that diseases of allergic etiology are 
not to be treated as congenital or developmental 
abnormalities, but seasonal or other acute allergic 
manifestations which subside on the absence or removal of the 
allergen are to be regarded as acute diseases, healing 
without residuals.  The regulation does note, however, that 
such conditions could be aggravated during service if an 
increase in disability which was not due to the natural 
progress of the condition was shown.  See also 38 C.F.R. 
§ 3.303.  As such, prior to consideration of his claim, the 
Board believes that the veteran should be afforded a new VA 
examination to clarify his current diagnosis and to determine 
if he has any pertinent disability which is chronic and was 
incurred or aggravated during service, within the standards 
set out in 38 C.F.R. § 3.380.

Accordingly, the veteran's claim for entitlement to service 
connection for sinusitis is REMANDED to the RO for the 
following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the 
sinusitis claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran.

2. The RO should also schedule the 
veteran for a VA ear, nose and throat 
examination to determine the etiology 
of any sinusitis found to be present.  
Any special diagnostic studies deemed 
necessary should be performed.  If the 
veteran is found to have chronic 
sinusitis, the examiner is further 
requested, after reviewing the record 
to include all service medical 
evidence, to offer an opinion as to 
whether it is at least as likely as 
not that such condition is related to 
sinus problems for which the veteran 
was seen in service in light of the 
provisions of 38 C.F.R. § 3.380.  The 
claims files, including a copy of this 
remand, should be made available to 
the examiner before the examination, 
for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale.

3. Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for sinusitis.  If any 
determination is adverse to the 
veteran, a supplemental statement of 
the case should be prepared, and the 
veteran and his representative should 
be afforded a reasonable period of 
time for a reply.

Thereafter, the claim should be returned to the Board for 
further review, if in order. No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 



